McCay, Judge,
concurring.
1. Where a bill in equity was filed in Chattooga county by one of three partners against the other two, one of the latter living in Chattooga and the other in Chatham, seeking a settlement of the partnership affairs, and it appeared from the statements in the bill that the assets were all in the hands of the partner residing in Chatham:
Held, that the bill was rightly filed in Chattooga. The settlement of the affairs of the partnership by a decree fixing the interest of the complainant in the assets, is a binding decree against both defendants, and it is immaterial in whose hands the assets are. The settlement, as between all the partners, of the complainant’s interest, is substantial relief, so as to give jurisdiction in Chattooga.
2. Whilst the judgment of a court that it has jurisdiction, is not conclusive between the parties, if the question arise on the face of the record, yet if that judgment be objected to and carried before a court having jurisdiction to correct the errors of the court making such judgment, and the same be affirmed by the appellate court, the parties are concluded and cannot deny the validity of such judgment.
3. Where a question of jurisdiction depends on facts, which appear in evidence or are admitted on the trial, the judgment of the court that it has jurisdiction, is conclusive between the parties, unless it be excepted to and reversed.